Citation Nr: 0817808	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a chronic 
respiratory disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to February 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which denied the 
claims of entitlement to service connection for depression, 
sleep apnea and a chronic respiratory disability.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  He indicated that he did not have the funds to 
travel to Waco for his hearing and requested a video hearing 
in Dallas.  The RO informed the veteran that they were unable 
to set-up a video conference in Dallas.  The veteran sent 
back a response indicating that he had no additional evidence 
and requested that his claim be adjudicated.  Accordingly, 
the request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  Competent evidence of a nexus between depression and 
active military service is not of record. 

2.  Competent evidence of a nexus between sleep apnea and 
active military service is not of record. 

3.  Competent evidence of a current chronic respiratory 
disability and active military service is not of record. 


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2007).

2.  Sleep apnea was not incurred in or aggravated by active 
military service. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3.  A chronic respiratory disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

Depression

The veteran contends that he incurred depression while in 
service.  While the veteran has a current diagnosis of 
depression, there is no competent evidence of record showing 
that his depression began in service or is in any way related 
to service.  

In reviewing the service medical records, there is no 
indication that the veteran had any diagnosis of depression 
while in service.  The entrance examination conducted in May 
1979 shows that the veteran indicated treatment at Mong 
County Hospital for a mental condition prior to his service.  
The examiner noted, however, on the May 1979 record that 
there was no history of a serious mental illness.  There was 
no record or report of treatment for depression while in 
service and the veteran never indicated excessive worry or 
nervous trouble of any kind.  The separation examination 
conducted in February 1983 shows that the veteran was in good 
health, he stated that he had never been treated for a mental 
condition, was psychiatrically normal and indicated that he 
had never been nor was he currently depressed. 

The veteran's treatment records, beginning in 2002, show 
treatment for depression and substance abuse problems.  The 
veteran reported that he first tried cocaine while in service 
and that several years after service he started to regularly 
abuse cocaine, marijuana and alcohol.  The veteran has been 
homeless since 1987 and reported a history of psychiatric 
illness including paranoid and auditory hallucinations.  In 
2003, the veteran reported that he experienced depression 
while in service.  None of the physicians offered a medical 
opinion that the veteran's depression was caused by his 
military service or an incident of service.

There is no evidence that the veteran showed signs of 
depression while in service.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  The 
veteran's first reports of depression after service are in 
2002, almost 20 years after his service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
veteran's depression is related to his service.  

At this time, the Board acknowledges that the veteran 
possibly had pre-existing condition of depression, as he was 
hospitalized for a mental condition prior to his service.  
Nonetheless, as previously noted, no disorder was noted on 
entrance examination.  Thus, the presumption of soundness has 
attached.  Further, even if a preservice disorder was 
present, VA law provides that aggravation of a disability may 
not be conceded unless the disability underwent an increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
There is no evidence to support the supposition that the 
veteran's depression increased in service, in fact there is 
evidence against the veteran's assertions, as his separation 
examination indicates that he had never been nor was he 
currently depressed.  The service medical records are also 
negative for any treatment for depression and indicate that 
the veteran was mentally healthy and had no psychiatric 
problems throughout his service.

The Board is aware of the veteran's contentions that his 
depression is related to his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the veteran's claim.  Thus, the appeal is 
denied.

Sleep Apnea

The veteran contends that his current sleep apnea was 
incurred in service.  Treatment records show that the veteran 
was diagnosed with obstructive sleep apnea following a sleep 
study at the Puget Sound VA medical center in 2004.

A review of the veteran's service medical records shows no 
records or treatment for sleep apnea.  May 1979 service 
medical records show that the veteran had normal lungs and 
chest.  The veteran did not complain of problems breathing 
while in service.  The examiners found the veteran's lungs 
and sinuses to be clear.  The veteran's separation 
examination also shows that he had normal lungs and chest.  
Furthermore, the veteran indicated that he did not have 
trouble sleeping nor were there any records showing excessive 
fatigue.  

The veteran's 2002 treatment records indicate that he was 
fatigued, had problems with snoring and would wake up 
frequently at night.  Medical records from 2004 show that a 
sleep study was conducted.  The examiner found that the 
veteran had significant airflow obstruction consistent with 
obstructive sleep apnea. 

There is no evidence that the veteran showed signs of sleep 
apnea in service, nor that his breathing was in any way 
obstructed while in service.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  
Furthermore, the veteran's first signs of difficulty sleeping 
are in 2002, almost 20 years after his service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
veteran's sleep apnea is related to his service.  

The Board is aware of the veteran's contentions that his 
sleep apnea began in service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Respiratory Disability 

The veteran asserts that he has a current respiratory 
condition that is related to his period of service.  However, 
a review of the veteran's medical records does not show a 
current diagnosis for a chronic respiratory disability.  

Indeed the service medical records indicate that in May 1979 
the veteran indicated that he did not have chronic or 
frequent colds, chronic cough or pain or pressure in his 
chest.  During this time, assessments of an upper respiratory 
infection, cold syndrome, rhinorrhea/stuffy nose/allergic 
rhinitis, and viral syndrome with allergic reaction were 
made.  In November 1980, the veteran presented with 
complaints of a cold and exhibited a runny nose, red eyes, 
and a bloody nose due to excessive blowing.  The examiner 
found the veteran's lungs and sinuses to be clear.  April 
1981 service medical records show that the veteran had a 
cough and runny nose while in service.  December 1981 service 
medical records show that his chest was clear and showed no 
signs of fever chills.  Although a respiratory infection was 
treated in March 1982, the veteran's separation examination 
indicated that he did not have chronic or frequent colds, 
chronic cough, pain or pressure in his chest.  The service 
medical records do not record a diagnosis of a chronic 
respiratory disorder. 

Thereafter, the record is silent in this regard until October 
2003.  The veteran's medical records indicate that he sought 
treatment for upper respiratory infection at this time.  
However, this is the only indication in the records that the 
veteran had problems with his respiratory system.  As 
discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  The 
veteran's visit for an infection is not a chronic disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection for a chronic respiratory disorder must be denied 
because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.

Because the competent independent medical evidence fails to 
show a current diagnosis of a chronic respiratory disorder 
that is related to service, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2005, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability.  

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection in May 2005, 
prior to the initial adjudication of the claims.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claims 
for depression, sleep apnea and a chronic respiratory 
disability; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that depression, sleep apnea and a chronic 
respiratory disability may be associated with service.  The 
Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the veteran's 
depression and sleep apnea, and a current diagnosis of a 
chronic respiratory disability is not of record.  Thus, the 
evidence does not warrant the conclusion that a remand for an 
examination and/or opinion is necessary to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Again, the service medical 
records provide no basis to grant the claims, and in fact 
provide evidence against the claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a chronic respiratory 
disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


